DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 06/25/2021. Claims 6-12 and 21-25 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney, Ms. Jeong Hyun Ju on 07/15/2021.
The claims  have been amended as follows:
Claim 6.	A combustor including a plurality of combustion nozzles arranged in a nozzle casing, each combustion nozzle comprising:
a nozzle shroud for taking in compressed air;
an injection cylinder concentrically disposed in the nozzle shroud and configured to be supplied with fuel for mixing with the compressed air; and
a plurality of swirlers circumferentially arranged around the injection cylinder and configured to divide an interior space of the nozzle shroud into a plurality of fluid flow regions such that each swirler of the plurality of swirlers is disposed between two adjacent fluid flow regions of the plurality of fluid flow regions, said each swirler having a plurality of fuel injection holes for injecting an amount of the fuel from the injection cylinder into each of the two adjacent fluid flow regions,
wherein the plurality of fluid flow regions include a first fluid flow region and a remainder of the plurality of fluid flow regions that excludes the first fluid flow region, the remainder of the plurality of fluid flow regions including a second fluid flow region, the first fluid flow region being smaller than the second fluid flow region,

wherein the plurality of swirlers include
a first swirler having a first circumferential side in which first fuel injection holes of the plurality of fuel injection holes are formed and a second circumferential side in which second fuel injection holes of the plurality of fuel injection holes are formed, the first circumferential side of the first swirler facing the first fluid flow region and the second circumferential side of the first swirler facing the second fluid flow region, and
a second swirler having a third circumferential side in which third fuel injection holes of the plurality of fuel injection holes are formed, the third circumferential side of the second swirler facing the second fluid flow region,
wherein the plurality of swirlers are configured to inject less of the fuel into the first fluid flow region in which the amount of the compressed air is lean than into the second fluid flow region, by forming the first fuel injection holes in the first circumferential side of the first swirler to include at least one of
the first fuel injection holes that are smaller in size than the second fuel injection holes formed in the second circumferential side of the first swirler, the 
the first fuel injection holes that are fewer in number than the second fuel injection holes formed in the second circumferential side of the first swirler, the 
wherein a number of the first fuel injection holes in the first circumferential side of the first swirler and a number of the second fuel injection holes in the second circumferential side of the first swirler is different, and a number of the second fuel injection holes in the second circumferential side of the first swirler and a number of the third fuel injection holes in the third circumferential side of the second swirler is same, and
third circumferential side of the second swirler is same.
Claim 8.	Canceled.
Claim 12.	A gas turbine comprising a compressor to compress air, a combustor to mix the compressed air with fuel to produce combustion gas by combusting the mixture, and a turbine having a rotor configured to be rotated by the combustion gas, the combustor including a plurality of combustion nozzles arranged in a nozzle casing, each combustion nozzle comprising:
a nozzle shroud for taking in the compressed air;
an injection cylinder concentrically disposed in the nozzle shroud and configured to be supplied with the fuel for mixing with the compressed air; and
a plurality of swirlers circumferentially arranged around the injection cylinder and configured to  
divide an interior space of the nozzle shroud into a plurality of fluid flow regions such that each swirler of the plurality of swirlers is disposed between two adjacent fluid flow regions of the plurality of fluid flow regions, said each swirler having a plurality of fuel injection holes for injecting an amount of the fuel from the injection cylinder into each of the two adjacent fluid flow regions,
wherein the plurality of fluid flow regions include a first fluid flow region and a remainder of the plurality of fluid flow regions that excludes the first fluid flow region, the remainder of the plurality of fluid flow regions including a second fluid flow region, the first fluid flow region being smaller than the second fluid flow region,
wherein each of the plurality of fluid flow regions is configured to receive an amount of the compressed air, the amount of the compressed air in the first flow region being lean compared to the amount of the compressed air in the second flow region.
wherein the plurality of swirlers include
a first swirler having a first circumferential side in which first fuel injection holes of the plurality of fuel injection holes are formed and a second circumferential side in which second fuel injection holes of the plurality of fuel injection holes are formed, the first circumferential side of the first swirler facing the 
a second swirler having a third circumferential side in which third fuel injection holes of the plurality of fuel injection holes are formed, the third circumferential side of the second swirler facing the second fluid flow region,
wherein the plurality of swirlers are configured to inject less of the fuel into the first fluid flow region in which the amount of the compressed air is lean than into the second fluid flow region, by forming the first fuel injection holes in the first circumferential side of the first swirler to include at least one of
the first fuel injection holes that are smaller in size than the second fuel injection holes formed in the second circumferential side of the first swirler, the 
the first fuel injection holes that are fewer in number than the second fuel injection holes formed in the second circumferential side of the first swirler, 
wherein the first swirler includes a third circumferential side facing the second fluid flow region and the second swirler includes a fourth circumferential side facing the first fluid flow region, the 
wherein a number of the first fuel injection holes in the first circumferential side of the first swirler and a number of the second fuel injection holes in the second circumferential side of the first swirler is different, and a number of the second fuel injection holes in the second circumferential side of the first swirler and a number of the third fuel injection holes in the third circumferential side of the second swirler is same, and
wherein a size of the first fuel injection holes in the first circumferential side of the first swirler and a size of the second fuel injection holes in the second circumferential side of the first swirler is different, and a size of the second fuel injection holes in the second circumferential side of the first swirler and a size of the third fuel injection holes in the third circumferential side of the second swirler is same.
Claim 22.	Canceled.2
Allowable Subject Matter
6.	Claims 6-7, 9-12, 21 and 23-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s arguments (on pp. 16-18 of Remarks) regarding prior art of York not teaching “the plurality of swirlers are configured to inject less of the fuel into the first fluid flow region in which the amount of the compressed air is lean than into the second fluid flow region” are convincing and persuasive.
Additionally, applicant’s arguments (on pp. 18-22 of Remarks) regarding prior art of Labelle not teaching “a set of first fuel injection holes that are smaller in size than the second fuel injection holes formed in the second circumferential side of the first swirler, the set of first fuel injection holes being smaller in size than the third fuel injection holes formed in the third circumferential side of the second swirler, and a set of first fuel injection holes that are fewer in number than the second fuel injection holes formed in the second circumferential side of the first swirler, the set of first fuel injection holes being fewer in number than the third fuel injection holes formed in the third circumferential side of the second swirler, wherein a number of the first fuel injection holes in the first circumferential side of the first swirler and a number of the second fuel injection holes in the second circumferential side of the first swirler is different, and a number of the second fuel injection holes in the second circumferential side of the first swirler and a number of the third fuel injection holes in the circumferential side of the second swirler is same.” are convincing and persuasive.
Prior art does not teach in combination with the other limitations of the independent claims: the first fuel injection holes that are smaller in size than the second fuel injection holes formed in the second circumferential side of the first swirler, the first fuel injection holes being smaller in size than the third fuel injection holes formed in the third circumferential side of the second swirler, and the first fuel injection holes that are fewer in number than the second fuel injection holes formed in the second circumferential side of the first swirler, the first fuel, injection holes being fewer in number
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACEK LISOWSKI/Examiner, Art Unit 3741                                                                                                                                                                                                        
/GERALD L SUNG/Primary Examiner, Art Unit 3741